Upon argument, held that letters of administration need not remain in court, and are not demandable after issue joined, and cited Wymark's case, 5 Rep., 74.
Secondly. That the administrator may sue as administrator upon his own possession; and that it is better for him to sue in that manner, because then the judgment affords evidence against him of assets. *Page 33
Thirdly. That the act of limitations will not run where A. detains the chattel of B., but only from the time when B. knows where the chattel is, and that the same is adversely claimed. Vide, 3 Rep., 79-b.
See, also, Elmore v. Mills, post, 360, and Executors of ______ v.Oldham. post, 165.
Cited: Elwick v. Rush, post, 28.